EXHIBIT 99.1 Item 6.Selected Financial Data. The following table presents selected historical consolidated financial data for Enterprise GP Holdings, L.P., which has been adjusted for our adoption of SFAS 160, Noncontrolling Interests in Consolidated Financial Statements – an Amendment of ARB No. 51.Information presented with respect to the years ended December 31, 2008, 2007 and 2006 and at December 31, 2008 and 2007 should be read in conjunction with the audited financial statements included under Item 8 of this Current Report on Form 8-K.The operating results and balance sheet information for periods prior to our initial public offering in April 2005 were derived from the consolidated financial information of our predecessor, Enterprise Products GP, LLC and its subsidiaries, which includes Enterprise Products Partners L.P Information regarding our results of operations and liquidity and capital resources can be found under Item 7 of this CurrentReport on Form 8-K.As presented in the table, amounts are in thousands (except per unit data). For the Year Ended December 31, 2008 2007 2006 2005 2004 Results of operations data: (1) Revenues $ 35,469,576 $ 26,713,769 $ 23,612,146 $ 20,858,240 $ 8,321,202 Income before change in accounting principle (2) $ 1,145,513 $ 762,381 $ 772,484 $ 561,380 $ 259,169 Net income $ 1,145,513 $ 762,381 $ 772,577 $ 561,153 $ 259,385 Net income attributable to Enterprise GP Holdings L.P. $ 164,055 $ 109,021 $ 133,992 $ 82,209 $ 29,778 Earnings per unit: Basic and Diluted (3) $ 1.33 $ 0.97 $ 1.30 $ 0.90 $ 0.40 Other financial data: Distributions per unit (4) $ 1.79 $ 1.55 $ 1.29 $ 0.372 n/a At December 31, 2008 2007 2006 2005 2004 Financial position data:(1) Total assets $ 25,371,346 $ 23,724,102 $ 18,699,891 $ 17,074,071 $ 11,315,901 Long-term and current maturities of debt (5) $ 12,714,928 $ 9,861,205 $ 7,053,877 $ 6,493,301 $ 4,647,669 Equity (6) $ 9,350,307 $ 9,120,825 $ 8,559,068 $ 7,653,828 $ 5,030,581 Total units outstanding (7) 123,192 112,325 103,057 91,802 74,667 (1) In general, our historical results of operations and financial position have been affected by business combinations, asset acquisitions and other capital spending, including the consolidation of TEPPCO Partners, L.P. (“TEPPCO”) effective January 1, 2005. In February 2005, private company affiliates of EPCO, Inc. under common control with Enterprise GP Holdings L.P. acquired ownership interests in TEPPCO and Texas Eastern Products Pipeline Company, LLC (“TEPPCO GP”).In May 2007, Enterprise GP Holdings L.P. acquired non-controlling interests in both Energy Transfer Equity, L.P. and LE GP, LLC. (2) Amounts presented are before the cumulative effect of changes in accounting principles and noncontrolling interest. (3) For information regarding our earnings per unit for the years ended December 31, 2008, 2007 and 2006, see Note 19 of the Notes to Consolidated Financial Statements included under Item 8 of this Current Report on Form 8-K. (4) For information regarding Enterprise GP Holdings L.P.’s cash distributions, see Note 16 of the Notes to Consolidated Financial Statements included under Item 8 of this Current Report on Form 8-K. (5) In general, our consolidated debt has increased over time as a result of financing all or a portion of acquisitions and other capital spending.In addition, the inclusion of TEPPCO effective January 1, 2005 increased our consolidated debt. (6) For information regarding our equity, see Note 16 of the Notes to Consolidated Financial Statements included under Item 8 of this Current Report on Form 8-K. (7) Represents the weighted-average number of units outstanding during each year. For additional information regarding units outstanding, see Note 19 of the Notes to Consolidated Financial Statements included under Item 8 of this Current Report on Form 8-K. 1 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. For the years ended December 31, 2008, 2007 and 2006. The following information should be read in conjunction with our consolidated financial statements and our accompanying notes included under Item 8 of this Current Report on Form 8-K.Our discussion and analysis includes the following: § Cautionary Note Regarding Forward-Looking Statements. § Significant Relationships Referenced in this Discussion and Analysis. § Overview of Business. § Basis of Presentation. § General Outlook for 2009. § Parent Company Recent Developments – Discusses significant matters pertaining to the Parent Company during the year ended December 31, 2008. § Results of Operations – Discusses material year-to-year changes in operating income, interest expense, other income and noncontrolling interest as presented in our Statements of Consolidated Operations. § Liquidity and Capital Resources – Addresses available sources of liquidity and capital resources and includes a discussion of our consolidated capital spending program. § Critical Accounting Policies and Estimates. § Other Items – Includes information related to contractual obligations, off-balance sheet arrangements, related party transactions, recent accounting pronouncements and other matters. As generally used in the energy industry and in this discussion, the identified terms have the following meanings: /d per day BBtus billion British thermal units Bcf billion cubic feet MBPD thousand barrels per day MMBbls million barrels MMcf million cubic feet Our financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”). Cautionary Note Regarding Forward-Looking Statements This management’s discussion and analysis contains various forward-looking statements and information that are based on our beliefs and those of EPE Holdings, as well as assumptions made by us and information currently available to us.When used in this document, words such as “anticipate,” “project,” “expect,” “plan,” “seek,” “goal,” “estimate,” “forecast,” “intend,” “could,” “should,” “will,” “believe,” “may,” “potential,” and similar expressions and statements regarding our plans and objectives for future operations, are intended to identify forward-looking statements.Although we and EPE Holdings believe that such expectations reflected in such forward-looking statements are reasonable, neither we nor EPE Holdings can give any assurances that such expectations will prove to be correct. 2 Such statements are subject to a variety of risks, uncertainties and assumptions as described in more detail in Item 1A of our 2008 Form 10-K.If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, our actual results may vary materially from those anticipated, estimated, projected or expected.You should not put undue reliance on any forward-looking statements. Significant Relationships Referenced in this Discussion and Analysis Unless the context requires otherwise, references to “we,” “us,” “our,” or the “Partnership” are intended to mean the business and operations of Enterprise GP Holdings L.P. and its consolidated subsidiaries. References to the “Parent Company” mean Enterprise GP Holdings L.P., individually as the parent company, and not on a consolidated basis.The Parent Company is owned 99.99% by its limited partners and 0.01% by its general partner, EPE Holdings, LLC (“EPE Holdings”).EPE Holdings is a wholly owned subsidiary of Dan Duncan, LLC, the membership interests of which are owned by Dan L. Duncan. References to “Enterprise Products Partners” mean Enterprise Products Partners L.P., the common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPD.”Enterprise Products Partners has no business activities outside those conducted by its operating subsidiary, Enterprise Products Operating LLC (“EPO”).References to “EPGP” refer to Enterprise Products GP, LLC, which is the general partner of Enterprise Products Partners.EPGP is owned by the Parent Company. References to “Duncan Energy Partners” mean Duncan Energy Partners L.P., which is a consolidated subsidiary of EPO.Duncan Energy Partners is a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “DEP.”References to “DEP GP” mean DEP Holdings, LLC, which is the general partner of Duncan Energy Partners. References to “TEPPCO” mean TEPPCO Partners, L.P., a publicly traded affiliate, the common units of which are listed on the NYSE under the ticker symbol “TPP.”References to “TEPPCO GP” refer to Texas Eastern Products Pipeline Company, LLC, which is the general partner of TEPPCO.TEPPCO
